 

© Oo YN HD WA FR W NY

NY NO NO NO YN YN NV YN ND HH KH &— | S| Se Se SS Se
oo NN AW SF WY NY KS& OD OO OHO HAND DW WH BR WD NBO KW OC

MICHAEL BAILEY

United States Attorney ae ee
District of Arizona ecigHoyv 26 fy G Ol
SERRA M. TSETHLIKAI cemmune potty
Assistant United States Attorney SLEBR US EIST wa) a
aroree qe OT,

OH

405 West Congress St. maT
Tucson, AZ 85701
Telephone: 520.620.7300

AS ee eine sdOi -B0v CR19-03125 TUC-RM(EJM)
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA
United States of America, No.

Plaintiff,

INDICTMENT

VIO: 18U.S.C. oot and
18US.C.§924(a(2)
(False Statement in Acquisition of
irearm)
Count 1

VS. 18 U.S.C. : gata and
18 U.S.C. § 924(a)(1)(D)
(legal Receipt of Firearm by a
erson Under Indictment
Count 2 , 4 and 5)

18 U.S.C. : sate 6) and
18 U.S.C. § 924(a)(2

Michael Sherman Walker, III, (False Statement in Attempted
Acquisition of Firearm)
Defendant. Count 3

18 U.S.C. : saad) and
28 U.S.C. § 2461(c)
Forfeiture Allegation

 

 

 

THE GRAND JURY CHARGES:
COUNT I
On or about October 7, 2019 and continuing through October 11, 2019, in the
District of Arizona, the defendant, MICHAEL SHERMAN WALKER, III, did in
connection with the acquisition of a firearm, that is, a Springfield XDE, semiautomatic
pistol, .45ACP, knowingly make a false statement and representation to BKM Guns Inc.,

doing business as Murphy’s Guns & Gunsmithing, a licensed firearms dealer, with respect

 

 
 

\o Co SN NWN UA BP W NY

NY NY NYO NY NY NY YD ND NO HR —| wo Se HB em = Se me pe
on NON SF WY NYO KY ODO OO OH DH NW FF WD NH KH C0

 

to information material to the lawfulness of such sale of said firearm to the defendant under
Chapter 44 of Title 18, in that the defendant did execute a Department of Justice, Bureau
of Alcohol, Tobacco, Firearms, and Explosives’ form 4473, Firearms Transaction Record,
affirming that he was not under indictment for a felony offense when, in truth and in fact,
he was under indictment for a felony offense in case number CR20173416-001, in Arizona
Superior Court, Pima County,

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

COUNT 2

On or about October 11, 2019, in the District of Arizona, MICHAEL SHERMAN
WALKER, III, knowing that he was under indictment for a crime punishable by
imprisonment for a term exceeding one year, in case number CR20173416-001 in Arizona
Superior Court, Pima County, did knowingly receive a firearm, that is, a Springfield XDE,
semiautomatic pistol, 4SACP, said firearm having been shipped and transported in
interstate and foreign commerce,

In violation of Title 18, United States Code, Sections 922(n) and 924(a)(1)(D).

COUNT 3

On or about November 2, 2019, in the District of Arizona, the defendant, MICHAEL
SHERMAN WALKER, III, did in connection with the acquisition of a firearm, that is, a
Springfield XD, semiautomatic .40 caliber pistol, knowingly make a false statement and
representation to Elite Guns & Ammo, a licensed firearms dealer, with respect to
information material to the lawfulness of such sale of said firearm to the defendant under
Chapter 44 of Title 18, in that the defendant did execute a Department of Justice, Bureau
of Alcohol, Tobacco, Firearms, and Explosives’ form 4473, Firearms Transaction Record,
affirming that he was not under indictment for a felony offense when, in truth and in fact,
he was under indictment for a felony offense in case number CR20173416-001, in Arizona
Superior Court, Pima County,

In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

-2-

 

 
 

Oo Oo NY NHN WN FF WO NYO —

BO NO NO WH ND ND ND WN NO | | | FS FS FSF OSES  SlUhEhl lh
ont KN ON SF WO HY |$|§ CO OO OH DH A FP WD NY |= OO

 

COUNT 4

On or about November 3, 2019, at or near Tucson, in the District of Arizona,
MICHAEL SHERMAN WALKER, III, knowing that he was under indictment for a crime
punishable by imprisonment for a term exceeding one year, in case number CR20173416-
001, in Arizona Superior Court, Pima County, did knowingly receive a firearm, that is, a
Springfield XD, semiautomatic .40 caliber pistol, said firearm having been shipped and
transported in interstate and foreign commerce,

In violation of Title 18, United States Code, Sections 922(n) and 924(a)(1)(D).

COUNT 5

On or about July 21, 2019, in the District of Arizona, MICHAEL SHERMAN
WALKER, III, knowing that he was under indictment for a crime punishable by
imprisonment for a term exceeding one year, in case number CR20173416-001, in Arizona
Superior Court, Pima County, did knowingly receive a firearm, that is, a Beretta, Model
96G, .40 caliber pistol, said firearm having been shipped and transported in interstate and
foreign commerce,

In violation of Title 18, United States Code, Sections 922(n) and 924(a)(1)(D).

FORFEITURE ALLEGATION

Upon conviction of Counts One through Five of this Indictment, the defendant,
MICHAEL SHERMAN WALKER, III, shall forfeit to the United States pursuant to Title
18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c),
any firearms and ammunition involved in the commission of the offense, including, but not
limited to: one Springfield XD, semiautomatic pistol, 45ACP, bearing serial number
HEI09554; one Springfield XD, semiautomatic .40 caliber pistol, bearing serial number
GM169068; and one Beretta Model 96G, .40 caliber pistol, bearing serial number
BER281817.

If any of the property described above, as a result of any act or omission of the

defendant: a) cannot be located upon the exercise of due diligence; b) has been transferred

-3-

 

 
 

o Co SN DN WA FP W NY

Ny NY NY NY NY NY NY YN NO wR ee] eee oe
on NH FF WY YH KH DO OH DW NH BP W BPO KH OC

 

or sold to, or deposited with, a third party; c) has been placed beyond the jurisdiction of
the court; d) has been substantially diminished in value; or e) has been commingled with
other property which cannot be divided without difficulty, it is the intent of the United
States, pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
28, United States Code, Section 2461(c), to seek forfeiture of any other property of said
defendant up to the value of the above forfeitable property, including, but not limited to,
all property, both real and personal, owned by the defendant.

All pursuant to Title 18, United States Code, Section 924(d); Title 28, United States
Code, Section 2461(c); and Rule 32.2(a), Federal Rules of Criminal Procedure.

 

A TRUE BILL
Is!
FOREPERSON OF THE GRAND JURY
Date: NOY 26 208
MICHAEL BAILEY
United States Attorney aes 7
District of Arizona pyotne ay oeeryegs peysape eg
is]

 

Serra M. Tsethlikai
Assistant U.S. Attorney

 

 
